MEMORANDUM ***
Brian Spicer appeals pro se the district court’s judgment dismissing his complaint seeking review of the Administrative Law Judge’s (“ALJ”) order denying his claims for disability insurance benefits and supplemental security income payments under Titles II and XVI of the Social Security Act, 42 U.S.C. §§ 401-33 and 1381-83f. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal for lack of subject matter jurisdiction, Boettcher v. Sec’y of Health & *917Human Servs., 759 F.2d 719, 720 (9th Cir.1985), and we affirm.
Because Spicer failed to seek review of the ALJ’s decision by the Appeals Council, there is no final agency decision, and Spi-cer has not exhausted his administrative remedies. See id. at 720-21. Thus, the district court properly dismissed the complaint for lack of subject matter jurisdiction. See Bass v. Soc. Sec. Admin., 872 F.2d 832, 833 (9th Cir.1989) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.